           Case 3:20-cv-02731-VC Document 53 Filed 04/29/20 Page 1 of 7




                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                     Case No. 20-cv-02731-VC
  al.,
                  Plaintiffs,                         ORDER GRANTING MOTION FOR
                                                      PROVISIONAL CLASS
           v.                                         CERTIFICATION, GRANTING
                                                      MOTION FOR A TEMPORARY
  DAVID JENNINGS, et al.,                             RESTRAINING ORDER, AND
                                                      DENYING MOTION FOR A STAY
                  Defendants.


        A group of ICE detainees at the Mesa Verde Detention Facility and the Yuba County Jail

have filed a proposed habeas class action challenging the conditions of their confinement. They

contend they are at serious risk of becoming infected with Covid-19 because ICE has refused to

alter conditions at the facilities so as to enable people to keep their distance from one another.

The plaintiffs have filed a motion to provisionally certify a class of all detainees at the facilities,

along with a motion for a temporary restraining order requiring ICE to take measures that will
enable social distancing. The government, for its part, has moved for a stay of these proceedings

in light of a separate case in which a federal judge certified a nationwide class of immigration

detainees challenging ICE’s overall response to the pandemic. The motion for provisional class

certification is granted, as is the motion for a temporary restraining order. The motion for a stay

is denied. As described more fully below, ICE is ordered to provide information to class counsel

and to the Court to facilitate consideration of applications by detainees to be released on bail

while this case is pending. In roughly 14 days, after individual bail applications have been

processed, the Court will hold a preliminary injunction hearing to determine what measures, if
           Case 3:20-cv-02731-VC Document 53 Filed 04/29/20 Page 2 of 7




any, ICE must take to ensure social distancing and other protections for the people who remain

detained at the facilities. Because time is of the essence, and because federal courts around the

country have addressed most issues raised by these motions (including the public health threat

currently posed by crowded detainee populations and ICE’s failure to respond), this ruling

assumes that the reader is familiar with the legal arguments and factual materials submitted by

the parties.

                                   Provisional Class Certification

        1. There is nothing about the procedural posture of this lawsuit—such as the fact that it

seeks habeas relief or that it is on behalf of immigration detainees—that precludes provisional

class certification.1

        2. The government’s arguments regarding commonality, typicality, adequacy, and Rule

23(b) do not defeat class certification. At root, this lawsuit is not about whether any particular

person should be released; it is about the conditions of confinement at the facilities. The primary

question is whether the people detained at those facilities are being exposed to an unreasonable

risk of infection in violation of the Due Process Clause. As the plaintiffs argue in their papers,

“class members have suffered the same injury—the substantial risk of contracting COVID-19

due to the lack of social distancing—and all class members would benefit from the same

remedy—an order requiring social distancing at Yuba and Mesa Verde.” Dkt. 41 at 3. The

likelihood that some people would need to be released as part of the effort to alleviate dangerous

conditions at the jail (presumably by prioritizing people who have health vulnerabilities and

whose records indicate they are not a danger to the community) does not change the ultimate

relief the plaintiffs seek. And therefore it is not a reason to deny provisional class certification.2

Nor, incidentally, is exposure to the virus a significant danger merely to people in high-risk

1
  See Jennings v. Rodriguez, 138 S. Ct. 830, 840–41 (2018); Rodriguez v. Hayes, 591 F.3d 1105,
1117 (9th Cir. 2010); Padilla v. ICE, 953 F.3d 1134, 1151 (9th Cir. 2020).
2
  See Parsons v. Ryan, 754 F.3d 657, 689 (9th Cir. 2014); Rodriguez, 591 F.3d at 1123; Savino v.
Souza, 2020 WL 1703844, at *7 (D. Mass. Apr. 8, 2020); cf. Saravia v. Sessions, 280 F. Supp.
3d 1168, 1203-05 (N.D. Cal. 2017), aff'd sub nom. Saravia for A.H. v. Sessions, 905 F.3d 1137
(9th Cir. 2018); see also Brown v. Plata, 563 U.S. 493 (2011).


                                                   2
           Case 3:20-cv-02731-VC Document 53 Filed 04/29/20 Page 3 of 7




groups; as explained in Savino v. Souza, it is dangerous to everyone. 2020 WL 1703844, at *7.3

                                   Temporary Restraining Order

       1. The Northern District of California is the proper forum for this action, as explained in

Saravia v. Sessions, 280 F. Supp. 3d 1168, 1186–87 & n.9 (N.D. Cal. 2017), aff'd sub nom.

Saravia for A.H. v. Sessions, 905 F.3d 1137 (9th Cir. 2018).4

       2. As many courts have explained, ICE detainees in this situation have standing to sue in

federal court.5

       3. On this record, the plaintiffs have demonstrated an exceedingly strong likelihood that

they will prevail on their claim that current conditions at the facilities violate class members’ due

process rights by unreasonably exposing them to a significant risk of harm.6 There is no need to

repeat a discussion of the “tinderbox” risk of the virus spreading in crowded detention facilities.7

Nor is there need to recount the health risks posed by the virus—not just for people in high-risk

categories but for healthy people as well.8 In detention facilities throughout the nation, ICE has

failed to take sufficient action to address the obvious health risks to detainees.9 And as several

3
  See also Greifinger Decl., Dkt. 5-2 at ¶ 8, 24.
4
  See also Rodriguez Sanchez v. Decker, 2019 WL 3840977 (S.D.N.Y. Aug. 15, 2019);
https://www.ice.gov/detention-facility/mesa-verde-ice-processing-facility, and
https://www.ice.gov/detentionfacility/yuba-county-jail (identifying each facility as controlled by
the “San Francisco Field Office” and specifically directing “Feedback or Complaints” to the San
Francisco Field Office Director).
5
  See, e.g., Franco v. Jennings, Case No. 20-cv-02474-CRB (N.D. Cal. Apr. 24, 2020), Dkt. 16 at
3-4; Bent v. Barr, Case No. 19-cv-06123-DMR (N.D. Cal. Apr 9, 2020), Dkt. 26 at 5-7; Dawson
v. Asher, 2020 WL 1704324, at *8 (W.D. Wash. Apr. 8, 2020).
6
  See Youngberg v. Romeo, 457 U.S. 307 (1982); Gordon v. County of Orange, 888 F.3d 1118
(9th Cir. 2018); Helling v. McKinney, 509 U.S. 25, 32 (1993).
7
  See Greifinger Decl. ¶¶ 16-24; Hernandez Decl. ¶¶ 19-21; Basank v. Decker, 2020 WL
1481503, at *3 (S.D.N.Y. Mar. 26, 2020); Bent, supra at 11; United States v. Daniels, Case No.
19-cr-00709-LHK (NC), Dkt. 24 at 5–6; Doe v. Barr, Case No. 20-cv-02141-LB (N.D. Cal. Apr.
12, 2020) Dkt. 27 at 3.
8
  See Greifinger Decl. ¶ 8, 24; Hernandez Decl. ¶ 13; Savino v. Souza, 2020 WL 1703844, at *7.
9
  Faour Abdallah Fraihat, et al. v. U.S. Immigrations and Customs Enforcement, et al., Case No.
5:19-cv-1546-JGB-SHK (C.D. Cal. Apr. 20, 2020), Dkt. 132 at 29-34; Roman, supra, at *3;
Pimentel-Estrada v. Barr, Case No. 20-cv-00495-RSM-BAT (W.D. Wa. Apr. 28, 2020), Dkt. 51
at 31; Coronel v. Decker, 2020 WL1487274, at *4 (S.D.N.Y. Mar. 27, 2020); Basank, supra, at
*3; Thakker v. Doll, 2020 WL 1671563, at *8 (M.D. Pa. Mar. 31, 2020); Malam v. Adducci,
2020 WL 1672662, at *12 (E.D. Mich. Apr. 5, 2020), as amended (Apr. 6, 2020); Gayle v.
Meade, Case No. 20-cv-21553 (S.D. Fl. Apr. 22, 2020), Dkt. 63 at 67; Greifinger Decl. ¶¶ 44-57;
Rodarte Decl. Ex A.


                                                  3
           Case 3:20-cv-02731-VC Document 53 Filed 04/29/20 Page 4 of 7




courts in this district have already explained, the same is true of ICE’s performance at these local

facilities.10 Although ICE has recently begun taking modest measures, it is undisputed that the

agency has not come close to achieving social distancing for most detainees—for example,

people are still sleeping in barracks-style dorms within arms-reach of one another.11 What’s

more, at the hearing on these motions, counsel for ICE asserted that it will take a significant

amount of time for the agency to prepare a list of detainees with health vulnerabilities because it

is “burdensome.” The fact that ICE does not have such a list at the ready, six weeks after

Governor Newsom shut down the entire state and one week after this lawsuit was filed, speaks

volumes about where the safety of the people at these facilities falls on ICE’s list of priorities.12

        4. For similar reasons, the plaintiffs have demonstrated a strong likelihood of irreparable

harm to the class.13 Although ICE notes that it has discovered no cases of Covid-19 at the two

facilities, this is not especially comforting given that only two detainees have been tested.14

Moreover, people are regularly being transported from facilities with COVID-19 cases to Mesa

Verde or Yuba County. For example, in the past several months, the Northern District of

California has seen dozens of offenders sentenced for street-level drug crimes and transported on

detainers from the Santa Rita Jail in Alameda County to these ICE facilities.

        5. The public interest and the balance of hardships also counsels in favor of emergency

relief to initiate the process of mitigating health risks at the facilities. The conditions of

confinement do not merely threaten detainees; they also threaten facility staff, not to mention the

greater community whose health is put at risk by the congregation of large groups in cramped



10
   Bahena Ortuno v. Jennings, Case No. 20-cv-02064-MMC (N.D. Cal. Apr. 8, 2020), Dkt. 38 at
6-7; Bent, supra, at 10-11; Doe, supra, at 16; see generally Greifinger Decl.; Greifinger Supp.
Decl.
11
   See Greifinger Decl. ¶¶ 34-43; Greifinger Supp. Decl. ¶ 7; Kavanagh Decl. ¶ 5; Knox Decl. ¶
9, 16, 17; Tovar Decl. ¶ 14; Mwaura Decl. ¶ 10; Dang Decl. ¶ 13; Nunez Decl. ¶ 14; Alfaro Decl.
¶ 16; Bonnar Decl. ¶ 11(f).
12
   See Hernandez Decl. ¶¶ 13-18; Greifinger Decl. ¶¶ 14-15.
13
   Helling, 509 U.S. at 33; Fraihat, supra, at 36; Coronel, supra, at *2; Roman, supra, at 21;
Bahena Ortuno, supra, at 7-8; Bent, supra, at 12-13; Doe, supra, at 18.
14
   See Kaiser Decl. ¶ 11; Bonnar Decl. ¶ 12.


                                                   4
          Case 3:20-cv-02731-VC Document 53 Filed 04/29/20 Page 5 of 7




spaces.15 As discussed in the next paragraph, the emergency relief ordered here—requiring ICE

to provide information and access to detainees to facilitate a process of considering bail

requests—will simply entail some hard work on ICE’s part. And of course, as bail requests are

considered, care will be taken both to avoid releasing detainees who are a danger to the

community and to minimize the possibility that released detainees will fail to appear for their

removal proceedings.

       6. ICE is thus hereby ordered to provide the Court and class counsel with information and

records regarding each detainee at the facilities. This includes names, ages, any health

vulnerabilities, and any criminal information (including rap sheets and I-213 forms). ICE is also

ordered to ensure that class counsel has the ability to promptly communicate with detainees. The

purpose of this order is to enable the Court to implement a system for considering individual bail

applications, modeled after a system created and successfully implemented by Judge Young in

the District of Massachusetts.16 In extraordinary cases like this, federal judges have the authority

to release detainees on bail while their habeas cases are pending.17 Judge Young, after certifying

a class of ICE detainees at a facility in Massachusetts, considered bail requests as a precursor to a

preliminary injunction hearing. Similarly, this Court—likely with the assistance of several

Magistrate Judges—will consider bail applications from class members over a roughly 14-day

period. After that period, the parties and the Court will have a better understanding of the number

of people who will continue to be detained during the public health crisis, which in turn could

affect the relief (if any) to be ordered by way of preliminary injunction to help ensure social

15
   Hernandez Decl. ¶ ¶ 22-28; Greifinger Decl. ¶ 24; Coronel, supra, at *7.
16
   See Savino v. Souza, Case No. 20-cv-10617-WGY (D. Mass. Apr. 8, 2020).
17
   Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001); Savino, supra, at 26-28; Coronel, supra, at
*8; Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992); Dotson v. Clark, 900 F.2d 77, 79
(6th Cir. 1990); Martin v. Solem, 801 F.2d 324, 329 (8th Cir. 1986); Cherek v. U.S., 767 F.2d
335, 337 (7th Cir. 1985); Pfaff v. Wells, 648 F.2d 689, 693 (10th Cir. 1981); In re Wainwright,
518 F.2d 173, 174 (5th Cir. 1975) (per curiam); Woodcock v. Donnelly, 470 F.2d 93, 94 (1st Cir.
1972); Baker v. Sard, 420 F.2d 1342, 1343 (D.C. Cir. 1969) (per curiam). See also Land v.
Deeds, 878 F.2d 318, 318 (9th Cir. 1989); In re Roe, 257 F.3d 1077, 1080 (9th Cir. 2001);
Nadarajah v. Gonzales, 443 F.3d 1069, 1084 (9th Cir. 2006); United States v. McCandless, 841
F.3d 819, 822 (9th Cir. 2016) (per curiam); Tam v. I.N.S., 14 F. Supp. 2d 1184, 1192 (E.D. Cal.
1998).


                                                 5
           Case 3:20-cv-02731-VC Document 53 Filed 04/29/20 Page 6 of 7




distancing at the facilities. All information must be provided to the Court and class counsel on a

rolling basis, but by no later than Friday at noon. A case management conference will take place

Thursday at 4:00 p.m. for the purpose of assessing progress in compliance with this order,

scheduling a preliminary injunction hearing, and discussing the process by which the Court will

consider individual bail applications.18

        7. ICE, while opposing any form of emergency relief, argued in its papers and at the

hearing that if the Court is inclined to grant such relief, it should take a different form.

Specifically, rather than being ordered to provide information that would permit the prompt

consideration of bail requests, ICE asks that the Court simply order the agency to release a set

number of detainees from the facilities. ICE does not specify the number of detainees it should

be told to release. It has not explained how many of the detainees would pose a danger to the

community if released. And it has not specified how many detainees would actually need to be

released to alleviate the health risks at the facilities. It seems, at first glance anyway, that ICE is

asking the Court to strike with a blunt instrument rather than using a more cautious and

methodical approach to address the constitutional problem presented by this case. But in any

event, given ICE’s failure thus far to respond meaningfully to the crisis despite the wave of court

rulings from around the country documenting the agency’s inaction, given that ICE does not

even currently possess a list of detainees with health vulnerabilities, and given the lack of

specificity in ICE’s alternative remedy proposal, it appears likely that the approach of ordering

ICE to release a random number of detainees, rather than simply ordering ICE to provide

information that will facilitate consideration of individualized bail requests, would create delay

rather than meaningful improvements in the conditions of confinement at the facilities.

        Motion For A Stay Pending Related Litigation

        Whether to stay a proposed class action based on the pendency of an overlapping class


18
  ICE has requested a 48-hour stay of this temporary restraining order so that it can consider
whether to appeal. Because this order requires ICE only to provide documents and to give class
counsel access to detainees, that request is denied.


                                                   6
           Case 3:20-cv-02731-VC Document 53 Filed 04/29/20 Page 7 of 7




action in another court is a matter of judicial discretion. A stay is not warranted here. In the

nationwide class action proceeding in the Central District of California, Judge Bernal has ordered

preliminary relief at too high a level of generality to protect the immediate interests of the class

members in this case (or, for that matter, in Judge Young’s case). See Fraihat v. ICE, Case No.

5:19-cv-1546-JGB-SHK (C.D. Cal. Apr. 20, 2020), Dkt. 132 at 38-39. It does not appear that

Judge Bernal intended, by the general nationwide relief he ordered, to interfere with the ability of

facility-specific litigation to proceed. Nor, in any event, does a nationwide class action covering

specific relief at specific facilities seem manageable. Denial of this motion is without prejudice

to raising the issue again if the cases develop in such a way as to create conflicting obligations

for ICE.

       IT IS SO ORDERED.

Dated: April 29, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  7
